IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON



     MARGARET SMITH v. HSBC MORTGAGE SERVICES, INC., ET AL.

                      Appeal from the Chancery Court for Shelby County
                         No. CH1305802 Arnold B. Goldin, Judge

                               ________________________________

                     No. W2014-01070-COA-R3-CV – Filed July 7, 2015
                          _________________________________

        Because the order appealed is not a final judgment, we dismiss this appeal for lack
of jurisdiction.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

KENNY ARMSTRONG, J., J. STEVEN STAFFORD, P.J.W.S., AND BRANDON O. GIBSON, J.

Margaret Smith, Memphis, Tennessee, appellant pro se.

Darrell West, Nashville, Tennessee, for the appellee, HSBC Mortgage Services, Inc.

Bruce Lee Feldbaum, Memphis, Tennessee, for the appellee, Gregory Griffin.

                                    MEMORANDUM OPINION1

       Rule 3 of the Tennessee Rules of Appellate Procedure provides that if multiple parties
or multiple claims are involved in an action, any order that adjudicates fewer than all the
claims or the rights and liabilities of fewer than all the parties is not final or appealable.
Except where otherwise provided, this Court only has subject matter jurisdiction over final
orders. See Bayberry Assoc. v. Jones, 783 S.W.2d 553 (Tenn. 1990).

1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

         This Court, with the concurrence of all judges participating in the case, may affirm, reverse or modify
the actions of the trial court by memorandum opinion when a formal opinion would have no precedential value.
When a case is decided by memorandum opinion it shall be designated “MEMORANDUM OPINION”, shall
not be published, and shall not be cited or relied on for any reason in any unrelated case.
        Pursuant to the mandates of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, we reviewed the appellate record to determine if the Court has subject matter
jurisdiction to hear this matter. After this review, it appeared to the Court that it does not
have jurisdiction, because:

   1. There is no adjudication of the Counter-Complaint and the Cross-Complaint filed
      by Appellee Gregory Griffin; and,

   2. The trial court’s order of March 17, 2015 states that “the cause of action in the
      instant case, alleging fraud and wrongful foreclosure should be stayed until the
      parties advise this Court that HSBC Mortgage Services, Inc. has been added as a
      party in the prior suit pending at which time this Court shall dismiss the remaining
      cause of action either on Motion or by Agree Order of the parties.” There is no
      order dismissing the remaining cause of action.

    Thus, the Court entered an Order on May 11, 2015, directing Appellant to obtain entry
of a final judgment in the trial court or else show cause why this appeal should not be
dismissed for failure to appeal an appealable order or judgment. On May 22, 2015,
Appellant filed a response to our Order and attached thereto a copy of an order granting a
motion to dismiss that was entered on January 2, 2015 in a separate action in the Circuit
Court of Shelby County, Tennessee. Then, on June 25, 2015, Appellee HSBC Mortgage
Services Inc. filed a motion requesting that the Court dismiss this appeal for lack of
jurisdiction.

       Clearly, the order appealed in this matter is not a final judgment and there is
nothing before the Court indicating that Appellant has taken steps to obtain a final
judgment in this matter. Consequently, the Court lacks jurisdiction and this appeal must
be dismissed.

                                         Conclusion

        Because the trial court has not yet entered a final judgment, the appeal is dismissed
without prejudice and the case remanded to the trial court for further proceedings consistent
with this Opinion. Should a new appeal be filed, the Clerk of this Court shall, upon request
of either party, consolidate the record in this appeal with the record filed in the new appeal.
Costs of this appeal are taxed to the appellant, Margaret Smith, for which execution may
issue, if necessary.

                                           PER CURIAM